IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                              AT JACKSON


BOBBY J. LOVE,                                     )
                                                   )
        Petitioner,                                ) C. C. A. NO. 02C01-9809-CR-00261
                                                   )
vs.

STATE OF TENNESSEE,
                                                   ) SHELBY COUNTY
                                                   )
                                                   ) No. P-20160
                                                                                   FILED
                                                   )                       February 3, 1999
        Respondent.                                )
                                                                                   Cecil Crowson, Jr.
                                                                                   Appellate C ourt Clerk

                                                ORDER



                 This matter is before the Court upon the state’s motion to affirm the

judgment of the trial court in accordance with Rule 20, Rules of the Court of Criminal

Appeals. This case represents an appeal from the dismissal of the petitioner’s petition

for post-conviction relief. On July 22, 1998, the petitioner filed a post-conviction petition

challenging the validity of his guilty plea to robbery with a deadly weapon in 1988.1 The

petitioner alleges numerous errors at the guilty plea hearing, including the ineffective

assistance of counsel and the failure to advise him that the conviction could be used to

enhance future sentences. Finding that the statute of limitations had expired, the trial

court dismissed the petition without a hearing.



                 Pursuant to T.C.A. § 40-30-202(a)2, a person in custody under a sentence

of a court of this state must petition for post-conviction relief within one year of the date

of the final action of the highest state appellate court to which an appeal is taken or, if

no appeal is taken, within one year of the date on which judgment became final. The

Post-Conviction Procedure Act provides several limited exceptions to the one-year

statute of limitations, however none of them are applicable to the present case. See §

40-30-202(b). The petition in this case was filed well beyond the applicable statute of



        1
          The petitioner also appears to be challenging guilty pleas to undisclosed offenses in 1986 and
1984. T he reco rd, howe ver, does not conta in copies of these judgm ents. No netheles s, his cha llenge to
these convictions under the post-conviction statute mu st also fail for the reason stated in this order.

        2
           The petition in this case was filed after May 10, 1995, and is therefore governed by the
provision s of the 1 995 Po st-Con viction Pro cedure Act. See Comp iler’s Notes, T.C.A. § 40-30-201 (1997).
limitations, and is, therefore, untimely. 3 Accordingly, the post-conviction court properly

dismissed the petition without an evidentiary hearing. T.C.A. § 40-30-206(b).



                  The state’s motion is granted. Accordingly, it is hereby ORDERED that

the judgment of the trial court is affirmed by order in accordance with Rule 20, Rules of

the Court of Criminal Appeals. It appearing to the Court that the petitioner is indigent,

costs of this proceeding shall be taxed to the state.




                                                     ________________________________
                                                     JOHN EVERETT WILLIAMS, JUDGE



                                                     ________________________________
                                                     DAVID G. HAYES, JUDGE



                                                     ________________________________
                                                     JOE G. RILEY, JUDGE




        3
           The pe tition would als o be bar red und er the pre vious thre e year statu te of limitation s. See
T.C.A . § 40-30 -102 (19 90) (rep ealed); Passa rella v. State , 891 S.W .2d 619, 624 (Tenn. Crim . App.),
perm. to app. denied, (Tenn. 1994).

                                                         2